Citation Nr: 0023461	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  92-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for posterior fusion, 
C4 to C7, with traumatic arthritic changes, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to March 
1972.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which an increased 
evaluation for post posterior fusion, C4 to C7 with traumatic 
arthritic changes, was denied.

Subsequent to his initial appeal, the RO granted a 60 percent 
evaluation for the service-connected cervical spine 
disability.  However, the veteran's appeal concerning this 
issue remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board further notes that the issue of entitlement to a 
total disability rating on the basis of individual 
unemployability due to service-connected disability, which 
had also been on appeal, was subsequently granted by the RO.  
This issue is thus no longer within the jurisdiction of the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of an increased evaluation for 
the service-connected cervical spine disability has been 
obtained by the originating agency.

2.  The veteran's service connected posterior fusion, C4 to 
C7, with traumatic arthritic changes, is currently manifested 
by ankylosis at a favorable angle.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation greater than 
60 percent for posterior fusion, C4 to C7, with traumatic 
arthritic changes, have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.48, 4.72, Diagnostic Code 5010-5286 
(1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected cervical 
spine disability within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition has 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

The Board notes that the veteran's claim has been remanded 
several times over the course of this appeal, most recently 
in October 1998.  The Board finds that additional development 
requested has been provided.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).

A rating decision dated in April 1983 originally granted 
service connection for osteoarthritis, C4 to C5, status post 
posterior fusion.  The RO assigned a 10 percent evaluation 
under Diagnostic Code 5010, effective from March 1983.  In 
May 1984, the RO granted a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30, effective in March 1984, predicated 
on medical evidence showing the veteran had undergone 
anterior fusion at C5-C6 and C6-C7.  This 100 percent 
convalescent rating was later extended through August 1984 in 
a July 1985 rating decision.  By this rating decision, the RO 
further granted an increased evaluation of 30 percent, under 
Diagnostic Code 5287-5010, effective in September 1984, for 
the cervical spine disability now described as post posterior 
fusion C4, C5, C6, C7 with traumatic arthritic changes.  In 
April 1986, the RO again granted a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30, effective in June 1985, 
based on medical evidence that the veteran had undergone 
additional surgery, cervical wiring and further fusion.  The 
30 percent evaluation was to resume, effective in September 
1985.

The 30 percent evaluation was confirmed and continued until 
March 2000, when the RO granted a 60 percent evaluation under 
Diagnostic Code 5010-5286, effective in February 1991, which 
is the month in which the veteran's claim for increase was 
received by the RO.  This 60 percent evaluation has been 
confirmed and continued to the present.

The veteran contends that the evidence supports a higher 
disability evaluation for his service connected cervical 
spine disability.  After review of the record, the Board 
finds that the veteran does not meet the criteria for an 
evaluation greater than 60 percent for his service connected 
posterior fusion, C4 to C7, with traumatic arthritic changes.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the cervical segment of the 
spine are considered groups of minor joints.  Thus, the 
factors relevant to joint disability warrant consideration.  
See 38 C.F.R. § 4.45 (1999).  Functional loss due to absence 
of part or all of the necessary bones, joints, muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant, also warrant consideration.  See 
38 C.F.R. § 4.40 (1999).

The 60 percent rating for the veteran's service-connected 
lumbosacral strain was assigned under Diagnostic Code 5010-
5286, for traumatic arthritis evaluated as ankylosis of the 
spine.  See 38 C.F.R. § 4.27 (1999).  A 60 percent evaluation 
under Diagnostic Code 5286 contemplates complete bony 
fixation, or ankylosis, of the spine at a favorable angle.  
The next higher evaluation, 100 percent, could be warranted 
under Diagnostic Code 5286 for ankylosis of the spine in an 
unfavorable angle, with marked deformity and involving major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  (Both Marie-Strumpell disease 
and Bechterew's (also spelled Bekhterev's) arthritis involve 
rheumatoid spondylitis.  See Dorland's Illustrated Medical 
Dictionary pp. 1596, 198, 147 (27th ed. 1988).  However, the 
medical evidence does not show that the required 
manifestations are present.

The veteran has undergone numerous VA examinations for the 
spine and neurological disorders, in addition to general 
medical examinations, during the pendency of his appeal.  
Moreover, the RO has exhausted all sources in obtaining 
copies of records of treatment accorded the veteran for his 
cervical spine disability, including VA Medical Centers 
(VAMCs), private treating physicians, and Social Security 
Administration (SSA).  The Board has reviewed all of the 
evidence of record and finds that the veteran has undergone 
several surgeries to his cervical spine, including anterior 
and posterior fusion.  Notwithstanding, the medical evidence 
simply does not establish that he exhibits unfavorable 
ankylosis of the spine.  Rather, the medical evidence shows 
that he can move his neck, albeit with restriction, slowly, 
and with pain and guarding.  Moreover, while these records 
document that the veteran has been diagnosed with cervical 
spondylosis and degenerative joint disease in the cervical 
spine, the medical evidence does not show that the veteran 
has been diagnosed with rheumatoid spondylitis.

The Schedule offers no other diagnostic code under which the 
veteran's disability could be evaluated at a rate higher than 
60 percent.

After consideration of the evidence, the Board finds that an 
evaluation greater than 60 percent under Diagnostic Code 5286 
is not warranted.

The Board has also considered whether an extraschedular 
evaluation may be awarded under 38 C.F.R. § 3.321(b)(1) 
(1999).  The Board notes, however, that the veteran has been 
granted entitlement to a total disability rating on the basis 
of individual unemployability due to service-connected 
disability-including his service connected cervical spine 
disability. Thus, the evidence does not show that the 
impairment resulting solely from his service-connected 
cervical spine disability warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from this 
disability is adequately compensated by the current 60 
percent evaluation.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) (1999) is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).

In rating this service-connected disability, the Board has 
considered the disabling effects of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Objective observations of 
pain and tenderness, pain upon movement, guarding, and 
restricted movement were noted by the examiners; and, the 
evaluation assigned contemplates these symptoms and their 
effect on his ability to move his cervical spine.  The 
presence of other factors listed in 38 C.F.R. § 4.45, such as 
incoordination and impaired ability to execute skilled 
movements smoothly, has not been contended or shown.

ORDER

A rating greater than 60 percent for posterior fusion, C4 to 
C7, with traumatic arthritic changes, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

